               THE UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNS\'LVANIA

UNITED STATES OF AMERICA
              'vs'                               3:CR-19-

HALLSTEAD TOBACCO
    JUNCTION,INC
                           Defendant

                             INFORMATION

THE UNITED STATES ATTORNEY CHARGES:


                                    Count    1


                           (Money Laundering)

     From in or about November 2011, and continuing through

November 2013, in Susquehanna County, Pennsylvania, within the

Middle District of Pennsylvania, and elsewhere, the Defendant,

              IIALLSTEAD TOBACCO JUNCTION, INC.,

did knowingly conduct and attempt to conduct financial transactions

affecting interstate or foreign commerce, which involved the proceeds of

specified unlawful activity, to   wit,   conspiracy to distribute controlled

substances, and possession with intent to distribute and distribution of

controlled substances, with intent to promote the carrying on of


                                         I
specified unlawful activity, and that while conducting and attempting

to conduct such financial transactions, knew that the property involved

in the financial transactions represented the proceeds ofsome form of

unlawful activity.

      In violation of Title 18, United States Code, Section 1956

(d(r)(A)(il.




                                    2
                       FORFEITURE ALLEGATION

      1.      The allegation contained in Count 1 of this Information are

hereby realleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to Title 18, United States Code, Sections

gaz(a)(1).

      2.      Pursuant to Title 18, United States Code, Section 982(a)(i),

upon conviction of an offense in violation of Title 18, United States

Code, Section 1956, the defendant,

                HALLSTEAD TOBACCO JUNCTION, INC.,

shall forfeit to the United States of America the following:

     Approximately $480,163.31 in United States Currency.

      3.      If any of the property described above, as a result of any act

or omission of the defendant:

     a       cannot be located upon the exercise of due diligencei

     b.      has been transferred or sold to, or deposited with, a   third
     partyi

     c.      has been placed beyond the jurisdiction ofthe courti

     d.      has been substantially diminished in valuei or

     e.      has been commingled with other property which cannot be


                                       J
     divided without difficulty, the United States of America shall be

     entitled to forfeiture ofsubstitute property pursuant to Title 21,

     United States Code, Section 853(p), as incorporated by Title   18,

     United States Code, Section SSZ(b)(1) and Title 28, United States

     Code, Section246lG).




DATtr:                            DA\'ID J. FREED
                                  United States Attornev
                                                 p
                            By                   (

                                 Francis P. Sempa
                                 Assistant U.S. Attorney




                                   4
